                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

UNITED STATES OF AMERICA                           §
                                                   §
                                                   § CASE NUMBER 6:19-CR-00009-JDK
v.                                                 §
                                                   §
                                                   §
ERIC LAMONT PETTIGREW.                             §
                                                   §

               ORDER ADOPTING MAGISTRATE JUDGE=S REPORT AND
            FINDING DEFENDANT GUILTY PURSUANT TO RULE 11(c)(1)(C)

       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge John Love regarding Defendant Eric Lamont Pettigrew=s plea pursuant to

Federal Rule of Criminal Procedure 11(c)(1)(C) to Count Two of the Indictment with a violation

of Title 21 U.S.C. § 841(a)(1) - Possession with the Intent to Distribute or Dispense

(Methamphetamine, Cocaine, Heroin, Crack Cocaine, Marijuana) and Count Three with a

violation of Title 18 U.S.C. § 924(c) – Use, Carrying, and Possession of a Firearm During and In

Furtherance of a Drug Trafficking Crime. Having conducted a proceeding in the form and manner

prescribed by Rule 11, the Magistrate Judge recommends that the Court accept Defendant=s guilty

plea, reserving to the District Judge the option of rejecting the Plea Agreement if, after review of

the presentence report, the agreed sentence is determined not to be the appropriate disposition of

the case.   The parties waived their right to file objections to the Findings of Fact and

Recommendation. The Court is of the opinion that the Findings of Fact and Recommendation

should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed August 22, 2019, are hereby ADOPTED.
       It is further ORDERED that, pursuant to Defendant=s Plea Agreement, the Court finds

Defendant GUILTY of Counts Two and Three of the Indictment in the above-numbered cause,

reserving to the Court the option of rejecting the Plea Agreement if, after review of the presentence

report, the agreed sentence is determined not to be the appropriate disposition of the case.

       So ORDERED and SIGNED this 29th day of August, 2019.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE
